Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claims 1-15 are pending.  Claims 1-15 are examined on the merits.



Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            

             Claims 1-3, and 5-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, 
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 1-3, and 5-15 is/are directed to a nutritional supplement comprising a crustacean oil and another oil, wherein said another oil is selected from the group consisting of a flaxseed oil, a pumpkinseed oil, a canola oil, a soybean oil, a walnut oil, a fish oil, a seal oil, a microalgae oil, a mussel oil, a shrimp oil, and any combination thereof.  
Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?

Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there is no indication that extraction has caused the components of a flaxseed oil, a pumpkinseed oil, a canola oil, a soybean oil, a walnut oil, a fish oil, a seal oil, a microalgae oil, a mussel oil, or a shrimp oil that comprise the claimed compositions to have any characteristics that are different from the naturally occurring oil in flaxseed, pumpkinseed, canola, soybean, walnut, fish, seal, microalgae, mussel, or shrimp. Since there is no absolute amounts of the active ingredients are claimed as compared to the whole composition, the claimed composition encompasses embodiments where the active ingredients are in such small amounts that none of them impart any characteristic or markedly different characteristic.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
No, no non-nature based components were recited in the claims. 
            Claims 5, 12, and 14 require certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result 
              Regarding claim 1, formulation for nutritional supplement does not result in a markedly different characteristic because the krill oil and flaxseed oil etc already have the characteristic of being in a form suitable for oral consumption.
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves.Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	
	
Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mallet et al (FR 2859380 A1), as evidenced by Hallaraker et al (US 2015/0018570 A1)*.  
Mallet et al teach a cosmetic treatment composition (I) for human skin comprises a mixture of three components, based on krill oil, kiwi fruit seed oil and cold sea fish oil. DESCRIPTION - An INDEPENDENT CLAIM is included for an orally administered food supplement (thus claim 6 is met) composition (A), which contains (I). USE - (I) is used in a claimed cosmetic treatment method for human skin, involving daily oral administration of the (I)-containing food supplement composition (A) at a unit dose of less than 1 g. ADVANTAGE - The three components of (I) have a synergistic effect in improving the moisturization, texture and suppleness of the skin. (I) is of natural origin and effective at relatively small doses. Compared with krill oil used alone, (I) is less expensive, more comfortable to the user and more effective.  Preferred Components: (I) contains each of the three components in an amount of at least 30%, and optionally also contains vitamin E. (I) especially comprises 34.5 wt. % krill oil (thus a crustacean oil, thus claims 1-3 are met), , 33 wt. % kiwi fruit seed oil, 32 wt. % cold sea fish oil (thus claim 1 is met) and 0.5 wt. % vitamin E. Preferred Composition: (A) includes at least one coating agent. In particular (A) is in the form of capsules containing 70 wt. % (I) and 30 wt. % coating composition. Capsules (thus claim 4 is met), for ingestion daily over a period of 3 months to improve the condition of the skin, each comprised 189 mg krill oil (including 2 mg vitamin E), 182 mg kiwi fruit seed oil, 176 mg cold sea fish oil, 3 mg vitamin E, 164 mg marine gelatin and 69 mg glycerol (see Abstract).

The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use as animal feed supplement, pet feed supplement, a dog feed supplement (thus claims 7-9 are met).  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
Therefore, the reference is deemed to anticipate the instant claim above.
*This reference is cited merely to relay an intrinsic property and is not used in the basis for rejection per se.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mallet et al and Hallaraker et al as applied to claims 1-10, 12, and 13 above, and further in view of Dong (CN 104357206 A).

The combination of Mallet et al and Hallaraker et al do not specifically teach the claimed amount of omega-3 fatty acid, a partially hydrolyzed protein in a protein phospholipid complex, or crustacean oil (krill oil) comprises lipid which consist mainly of phospholipid.
Dong teaches preparing phospholipid from krill oil involves performing enzymatic reaction of krill meat utilizing protease enzyme to obtain protein and phospholipid complex (thus a partially hydrolyzed protein in a protein phospholipid complex, thus claim 15 is met) structure and then centrifuging the obtained material to remove lower shell of the krill meat. The obtained material is subjected to enzymatic destruction to obtain free phospholipids (thus (krill oil) comprises lipid which consist mainly of phospholipid, thus claim 11 is met). The phospholipid rich layer is centrifuged after drying and then the centrifuged material is extracted with ethanol to obtain phospholipid content of greater than 40 wt.%, krill peptide and krill protein. USE - Method for preparing phospholipid from krill oil (claimed). ADVANTAGE - The method enables to prepare phospholipid in cost-effective manner, and with high extraction rate (see Abstract). 
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use method of Dong to obtain a partially hydrolyzed protein in a protein phospholipid complex, or krill oil comprises lipid which consist mainly of phospholipid since Dong teaches a method to obtain those components in cost-effective manner, and with high extraction rate. Since both of the references teach krill oil, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.

	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  
	          
Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Qiuwen Mi/
Primary Examiner, Art Unit 1655